Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
(FDA No. FDA-2013-H-0454)

Complainant
v.

Buchanan Energy (N) LLC
d/b/a Bucky’s Express #420/Mobil,

Respondent.
Docket No. C-13-660
Decision No. CR2811

Date: June 4, 2013

INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (CTP) began this matter by serving an
administrative complaint on Respondent, Buchanan Energy (N) LLC d/b/a
Bucky’s Express #420/Mobil, at 1490 North Quentin Road, Palatine, Illinois,
60067, and by filing a copy of the complaint with the Food and Drug
Administration's (FDA) Division of Dockets Management. The complaint alleges
that Bucky’s Express #420 impermissibly sold cigarettes or smokeless tobacco to
minors and failed to verify purchasers’ ages by means of photo identification
containing a date of birth, violating the Federal Food, Drug, and Cosmetic Act
(Act), 21 U.S.C. § 301 ef seq., and its implementing regulations, 21 C.F.R. Part
1140. CTP seeks to impose a $500 civil money penalty against Respondent
Bucky’s Express #420.

As provided for in 21 C.F.R. §§ 17.5 and 17.7, on April 22, 2013, CTP served the
complaint on Respondent Bucky’s Express #420 by United Parcel Service. In the
complaint and accompanying cover letter, CTP explained that, within 30 days,
Respondent should pay the penalty, file an answer, or request an extension of time
in which to file an answer. CTP warned Respondent that, if it failed to take one of
these actions within 30 days, the Administrative Law Judge could, pursuant to 21
C.F.R. § 17.11, issue an initial decision ordering it to pay the full amount of the
proposed penalty.

Respondent Bucky’s Express #420 has neither filed an answer within the time
prescribed, nor requested an extension of time within which to file an answer.
Pursuant to 21 C.F.R. § 17.11, Lassume that the facts alleged in the complaint (but
not its conclusory statements) are true. Specifically:

e At Respondent's business establishment, 1490 North Quentin Road,
Palatine, Illinois, 60067, on August 4, 2011, an FDA-commissioned
inspector observed staff sell tobacco products to a person younger than 18
years of age;

e At Respondent's business establishment, 1490 North Quentin Road,
Palatine, Illinois, 60067, on August 4, 2011, an FDA-commissioned
inspector observed that staff failed to verify, by means of photo
identification containing the bearer's date of birth, that a purchaser of
tobacco products was 18 years of age or older;

e Ina warning letter dated October 27, 2011, CTP informed Respondent of
the inspector's August 4, 2011 observations, and that such actions violate
federal law, 21 C.F.R. §§ 1140.14(a) and 1140.14(b)(1). The letter further
warned Respondent that the FDA may initiate a civil money penalty action
or take other regulatory action against Respondent if Respondent failed to
correct the violations;

e At approximately 4:56 p.m. on December 4, 2012, at Respondent's business
establishment, 1490 North Quentin Road, Palatine, Illinois, 60067, an
FDA-commissioned inspector observed staff sell a package of Parliament
cigarettes to a person younger than 18 years of age; staff also failed to
verify, by means of photo identification containing the bearer's date of
birth, the purchaser’s age.

These facts establish Respondent Bucky’s Express #420's liability under the Act.
The Act prohibits misbranding of a tobacco product. 21 U.S.C. § 331(k). A
tobacco product is misbranded if sold or distributed in violation of regulations
issued under section 906(d) of the Act. 21 U.S.C. § 387f(d); see 21 U.S.C.

§ 387c(a)(7)(B); 21 C.F.R. § 1140.1(b). The Secretary issued the regulations at 21
C.F.R. Part 1140 under section 906(d) of the Act. 21 U.S.C. 387(a); see 21 U.S.C.
§ 387£(d)(1); 75 Fed. Reg. 13,229 (Mar. 10, 2010). Under 21 C.F.R. § 1140.14(a),
no retailer may sell cigarettes or smokeless tobacco to any person younger than 18
years of age. Under 21 C.F.R. § 1140.14(b)(1), a retailer must verify, by means of
photo identification containing the bearer's date of birth, that no person purchasing
cigarettes or smokeless tobacco is younger than 18 years of age.

A $500 civil money penalty is permissible under 21 C.F.R. § 17.2.
Order

For these reasons, I enter default judgment in the amount of $500 against
Respondent Buchanan Energy (N) LLC d/b/a Bucky’s Express #420/Mobil.
Pursuant to 21 C.F.R. § 17.11 (b), this order becomes final and binding upon both
parties after 30 days of the date of its issuance.

/s/
Carolyn Cozad Hughes
Administrative Law Judge

